Title: Edward Bridgen to John Adams, 14 Feb. 1786
From: Bridgen, Edward
To: Adams, John


          
            
              sir.
            
            

              

              February 14th. 1786.—
            
          

          I take the liberty to send for your Excellency’s perusal the
            inclosed letter from me to the Governor of North Carolina requestnig the favour of you
            sir to forward the same to Dr. Franklin, and if it meets
            your approbation to request the Dr. to recommend it to the
            consideration of the Governor, Senate and Assembly of that state with any addition or
            subscription in my favour which you sir may please to honour me with and thereby very
            Oblige
          Your Excellency’s / Faithfull and Obedient / Humble servant


          
            
              Edward Bridgen
            
          
        